Peters, C. J.
We think these exceptions are not properly before us, and must be dismissed from this jurisdiction. Exceptions should not be sent to the law court until the case is fully disposed of in the trial court. If we entertain a hearing upon the respondent’s motion before a determination of the cause at nisi prius, unnecessary delay may be occasioned. If the case be sent to us once in this way, there is no reason why it could not come up in the same way over and again upon motions possible to be made. In such event there might be a total failure of justice. It is not this case alone that wre have in view but the principle of the thing. The exceptions must lie in the court for the county until final action there. This view is in accord with all the authorities. There are many analogous cases. Lamphear v. Lamprey, 4 Mass. 107; Daggett v. Chase, 29 Maine 356; Abbott v. Knowlton, 31 Maine, 77. The question presented is preliminary or collateral and not final. It is fully covered by the case of Cameron v. Tyler, 71 Maine, 27.

Fxceptions dismissed from this court.

Barrows, Danforth, Yirgin, Libbey and Symonds, JJ., concurred.